Citation Nr: 1137380	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  09-29 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic deformity of the right tibia and fibula.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected post-operative scar of the right leg.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, L., D., L. and M. as Witnesses


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1953 to March 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In May 2010, the Veteran was afforded a personal hearing before a hearing officer at the RO.  A transcript of the hearing is of record.  In June 2011, the Veteran was scheduled for a travel board hearing before the Board.  However, he failed to appear.

The issues of entitlement to an increased rating for service-connected posttraumatic deformity of the right tibia and fibula and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In June 2010, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for entitlement to an increased rating for post-operative scar of the right leg be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the claim for entitlement to an increased rating for post-operative scar of the right leg have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement received June 2010, the Veteran stated that he wished to withdraw his claim for entitlement to an increased rating for post-operative scar of the right leg and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for an increased rating for post-operative scar of the right leg and this claim is dismissed.


ORDER

The appeal on the claim of entitlement to an increased rating for post-operative scar of the right leg is dismissed.


REMAND

During the May 2010 hearing, the Veteran stated that he continued to receive VA medical treatment for his right leg disability and that he was issued a walker and wheelchair from VA.  The most recent VA medical treatment records are dated November 2008.  At that time, it was noted that the Veteran ambulated without assistive devices.  Therefore, the record demonstrates that the Veteran received VA medical treatment after November 2008.  Thus, the RO should arrange to obtain any recent medical treatment records relating to the Veteran's service-connected right leg disability.  Furthermore, given that the disability appears to have increased in severity, another VA examination is warranted.  See 38 C.F.R. § 3.159 (2010); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  See also Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505- 06 (1998) ('Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.').

Since the 1991-1992 treatment records pertaining to the Veteran's right leg surgery following a slip/fall have not been associated with the file, those also should be obtained.  

TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the Veteran has satisfied each of these requirements.  

During the September 2008 VA examination, the Veteran stated that he was unable to work due to physical limitations and diminished tolerance for weight bearing on standing and walking.  Although the record shows that the Veteran is not employed, it is not completely clear to what extent the Veteran's service-connected disabilities affect his employability.  

In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  On remand, the Veteran should be afforded a VA examination to obtain a medical opinion in order to determine the effect of the Veteran's service-connected post-traumatic deformity of the right tibia and fibula, post-operative scar of the right leg, and tonsillectomy on his ability to obtain and retain employment.  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his service-connected right leg disability since November 2008, to include treatment records regarding the documented 1991/1992 right leg injury.  After securing the necessary release, obtain these records, including any VA treatment records.  If these records are not available, take all appropriate action under 38 C.F.R. § 3.159.

2.  Following completion of #1, schedule a VA examination to determine the severity of disability caused by the service-connected posttraumatic deformity of the right tibia and fibula.  The claims file must be made available to the examiner.  The examiner should specifically document whether or not the Veteran has nonunion of the tibia and fibula with loose motion requiring a brace.  Additionally, the examiner should set forth any limitation of motion of the right knee and right ankle in degrees and severity.  The determination should next be expressed in terms of the degree of additional range of motion loss due to pain, weakened movement, excess fatigability or incoordination.  The examiner must also state whether there are objective signs of pain, and opine as to whether any such pain could significantly limit functional ability during flare-ups or when the knee is used repeatedly over a period of time. This determination should be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should then provide an opinion as to whether the Veteran's combined service-connected disabilities, to also include post-operative scar of the right leg, and tonsillectomy, render him unable to secure and follow a substantially gainful occupation.  
The examiner should note that this opinion is without regard to the Veteran's age or the impact of any nonservice-connected disabilities on his ability to secure or follow a substantially gainful occupation.  
Complete rationale for any opinion should be provided.  

3.  Then, readjudicate the Veteran's claims on appeal with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claims remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


